Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	DETAILED ACTION

This communication is in response to: First Action Interview Pilot Program Pre-Interview 
Communication mailed on 03/16/2022
This action is made Final.
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG PUB# 2018/0005434 A1 (hereinafter Ren) in view of US PG PUB# 2019/0392643 A1 (hereinafter Busto).
As for independent claim 1:
Ren shows a method comprising: 
determining a location of a vehicle within a map (0029, 0030); determining, using one or more internal sensors of the vehicle, a gaze direction of a user (Ren shows eye tracking in 0024);
based at least in part on the location of the vehicle, mapping the gaze direction of the user to the map, the map including a plurality of waypoints at waypoint locations (Ren shows multiple waypoints/POIs in 0007, 0017, 0021); determining one or more content items associated with the waypoint (0033-0035 and Figure 4, see multiple content items); and causing data associated with the one or more content items to be stored in association with an application (0010, 0030).
While Ren shows a method of determining a location of a vehicle, Ren doesn’t specifically show based at least in part on the mapping, determining a waypoint from the plurality of waypoints estimated to be within a field of view of the user. In the same field of endeavor, Busto teaches based at least in part on the mapping, determining a waypoint from the plurality of waypoints estimated to be within a field of view of the user (Busto, 0159). Both Ren and Busto teach eye tracking. Accordingly it would have been obvious at the time of the effective filing to modify the method of Ren to include the teaching of Busto, thus allow a more precise measurement of eye tracking along with estimated field of vision (Busto, 0159).
As for dependent claim 2:
Ren – Busto suggests the method of claim 1, further comprising: determining, based at least in part on the one or more internal sensors, that a trigger action is executed by the user, wherein the causing the data to be stored is based at least in part on the trigger action (see filtering and sensors in 0033  using user gazing).As for dependent claim 3:Ren – Busto suggests the method of claim 1, wherein the one or more internal sensors of the vehicle includes a camera (see camera in 0026).As for dependent claim 4:Ren – Busto suggests the method of claim 1, wherein the map is a high definition (HD) map, and the mapping the gaze direction to the HD map includes comparing a virtual representation of the field of view of the user with the HD map (see virtual representation in 0007).As for dependent claim 5:Ren – Busto suggests the method of claim 1, wherein the determining the one or more content items includes: capturing sensor data using an external sensor of the vehicle, the external sensor including a sensor field of view that includes a point of interest (POI) corresponding to the waypoint; analyzing the POI; and based at least in part on the analyzing, determining the one or more content items (0007, 0008, and 0018, see POI and analyzing in the cited section).As for dependent claim 6:Ren – Busto suggests the method of claim 1, wherein the determining the one or more content items includes: accessing a catalog of waypoints; and determining, from the catalog, the one or more content items associated with the waypoint (see point of interest and waypoint in 0010). As for dependent claim 7:Ren – Busto suggests the method of claim 1, further comprising: receiving a request to view the data associated with the one or more content items; and causing display of the data using the application executed by at least one of the vehicle or a client device separate from the vehicle (see user interface and display of map and content in 0017).As for dependent claim 8:Ren shows a method comprising: 
identifying, based at least in part on first sensor data generated using at least one external sensor of a vehicle, one or more content items associated with an identified point of interest (POI) in a field of view of at least one external sensor (see Ren shows sensors and POI in 0007, 0008 and 0024); 
generating, based at least in part on second sensor data generated using at least one internal sensor of a vehicle, a virtual representation of a gaze direction of an occupant of the vehicle; (Ren shows eye tracking in 0024); 
based at least in part on the determining, causing data associated with the one or more content items to be stored in association with an application (0033-0035 and Figure 4, see multiple content items). 
While Ren shows a method of determining a location of a vehicle, Ren doesn’t specifically show determining that the virtual representation of the gaze direction at least partially overlaps with the identified POI for a threshold period of time. In the same field of endeavor, Busto teaches determining that the virtual representation of the gaze direction at least partially overlaps with the identified POI for a threshold period of time (Busto, 0057). Both Ren and Busto teach eye tracking. Accordingly it would have been obvious at the time of the effective filing to modify the method of Ren to include the teaching of Busto, thus simulating 3D imagery using multiple planes (Busto, 0159).
As for dependent claims 9, 10:Claims 9, 10 contain substantial subject matter as claimed in claims 2, 3 and are respectfully rejected along the same rationale.
As for dependent claim 11:Ren – Busto suggests the method of claim 8, wherein the identifying the one or more content items includes: localizing the vehicle to a high definition (HD) map based at least in part on the first sensor data; determining the identified POI based at least in part on the localizing; and determining the one or more content items associated with a waypoint corresponding to the POI from a catalog of content items (0033 and 0034).As for dependent claim 12:Ren – Busto suggests the method of claim 8, wherein the threshold period of time includes at least one of a sequential period of time or a cumulative period of time over a time window (0007, 0008)As for dependent claim 13:Ren – Busto suggests the method of claim 8, wherein the determining that the virtual representation of the gaze direction at least partially overlaps with the identified POI for the threshold period of time includes: determining a bounding shape location corresponding to the identified POI within a coordinate space; projecting the virtual representation of the gaze direction into the coordinate space; and determining an overlap amount between the virtual projection of the gaze direction and the bounding shape location within the coordinate space (0017)As for independent claim 14:Ren shows a system comprising: 
one or more processing units; one or more memory devices storing instructions that, when executed by the one or more processing units, cause the one or more processing units to execute operations including (see processing unit and memory in 0021 and Figure 2): 
determining a location of a vehicle within a map (see retrieving a location in 0030); 
determining, using one or more internal sensors of the vehicle, a gaze direction of a user; based at least in part on the location of the vehicle, mapping the gaze direction of the user to the map, the map including a plurality of waypoints at waypoint locations  (Ren shows multiple waypoints/POIs in 0007, 0017, 0021); 
based at least in part on the mapping; determining one or more content items associated with the waypoint; and causing data associated with the one or more content items to be stored in association with an application (0033-0035 and Figure 4, see multiple content items). 
While Ren shows a method of determining a location of a vehicle, Ren doesn’t specifically show based at least in part on the mapping, determining a waypoint from the plurality of waypoints estimated to be within a field of view of the user. In the same field of endeavor, Busto teaches based at least in part on the mapping, determining a waypoint from the plurality of waypoints estimated to be within a field of view of the user (Busto, 0159). Both Ren and Busto teach eye tracking. Accordingly it would have been obvious at the time of the effective filing to modify the method of Ren to include the teaching of Busto, thus allow a more precise measurement of eye tracking along with estimated field of vision (Busto, 0159).
As for dependent claim 15:Ren – Busto suggests the system of claim 14, wherein the operations further comprise: determining, based at least in part on the one or more internal sensors, that a trigger action is executed by the user, wherein the causing the data to be stored is based at least in part on the trigger action (see filtering and sensors in 0033  using user gazing).As for dependent claim 16:Ren – Busto suggests the system of claim 14, wherein the one or more internal sensors of the vehicle includes a camera (see camera in 0026).As for dependent claim 17:Ren – Busto suggests the system of claim 14, wherein the map is a high definition (HD) map, and the mapping the gaze direction to the HD map includes comparing a virtual representation of the field of view of the user with the HD map (see HD map in 033 and 0034).As for dependent claim 18:Ren – Busto suggests the system of claim 14, wherein the determining the one or more content items includes: capturing sensor data using an external sensor of the vehicle, the external sensor including a sensor field of view that includes a point of interest (POI) corresponding to the waypoint; analyzing the POI; and based at least in part on the analyzing, determining the one or more content items  (0007, 0008, and 0018, see POI and analyzing in the cited section).As for dependent claim 19:Ren – Busto suggests the system of claim 14, wherein the determining the one or more content items includes: accessing a catalog of waypoints; and determining, from the catalog, the one or more content items associated with the waypoint (see point of interest and waypoint in 0010).As for dependent claim 20:Ren – Busto suggests the system of claim 14, wherein the operations further comprise: receiving a request to view the data associated with the one or more content items; and causing display of the data using the application executed by at least one of the vehicle or a client device separate from the vehicle (see user interface and display of map and content in 0017).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175